PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                  ______________

                   Nos. 19-1254, 19-2770
                     ______________

             UNITED STATES OF AMERICA

                             v.

                            C.S.,
                                            Appellant
                     ______________

      On Appeal from the United States District Court
          for the Middle District of Pennsylvania
                (D.C. No. 1-18-cr-00376-001)
      District Judge: Honorable Malachy E. Mannion
                      _____________

                   Argued April 14, 2020
                      _____________

Before: AMBRO, JORDAN, and SHWARTZ, Circuit Judges.

                   (Filed: May 15, 2020)
                      _____________

Kim D. Daniel [ARGUED]
Office of United States Attorney
Middle District of Pennsylvania
228 Walnut Street, P.O. Box 11754
220 Federal Building and Courthouse
Harrisburg, PA 17108

       Counsel for Appellee

Quin M. Sorenson [ARGUED]
Office of Federal Public Defender
100 Chestnut Street
Suite 306
Harrisburg, PA 17101

       Counsel for Appellant

                        _____________

                          OPINION
                        _____________

SHWARTZ, Circuit Judge.

        C.S., a seventeen-year old, was adjudicated delinquent
as a result of threats he made in an Internet chatroom dedicated
to discussing terroristic attacks, in violation of 18 U.S.C.
§ 875(c). During several conversations, C.S. made threats
against a local church. Although juvenile proceedings are
usually sealed, the District Court permitted the Government to
notify the church that it was the subject of a threat and that the
party who communicated the threat had been prosecuted. The
order did not identify C.S.




                                2
        C.S. appeals the judgment and the notification order,
arguing that the District Court: (1) erred in finding that his
statements qualified as threats under § 875(c), and (2) violated
the confidentiality provisions of the Juvenile and Delinquency
Prevention Act of 1974 (“JDA”), Pub. L. No. 93-415, 88 Stat.
1109 (codified as amended in relevant part at 18 U.S.C.
§§ 5031-5038), in allowing the Government to notify the
church of the threats. Because the evidence proved that C.S.
made threats that violated § 875(c) and the District Court acted
well within its discretion in issuing the notification order, we
will affirm.

                               I

                               A

       C.S. participated in online group chats. One of those
chats was dedicated to discussing the Islamic State. The
Islamic State is a terrorist organization, often referred to as
“ISIS,” an acronym for the “Islamic State in Iraq and Syria.”
App. 135.

       In the chatroom, C.S. used a screenname that evoked
allegiance to Islamic fundamentalist guerrillas, and he shared
a photo of himself wearing a headscarf and a headband of
another terrorist organization, Hamas. He had conversations
with, among others, “Zubair,” who lived outside Pennsylvania.
App. 137. C.S. and Zubair discussed obtaining ISIS weaponry
and conducting ISIS-inspired attacks.          One of their
conversations proceeded as follows:

       Zubair: are you planning an attack in the future
       Zubair: or willing to




                               3
      C.S.: I’ll be willing to I don’t have any plans
      Zubair: I need help for one I’m planning
      C.S.: Ah
      C.S.: Ok
      ...
      C.S.: Anyways
             I’m going to bed soon
             So can we discuss the help
      Zubair: DC1
      C.S.: hmm
      Zubair: u calling cops now Lol
      C.S.: No
      C.S.: I don’t have a reason to

App. 627-30.

       Later, after exchanging pictures of themselves in
Islamic fighter garb, Zubair sent a photo of the Washington
Monument. App. 633. The conversation continued:

      C.S.: Washington
      Zubair: yes
      ...
      Zubair: would that not be amazing
      ...
      C.S.: It would be
      ...
      C.S.: Ok going to try to reflect on how ISIS did on
             Paris
             They did damage yes
             But there were a lot


      1
          “DC” refers to Washington, DC.




                              4
               Washington definitely has more security and
               agencies that have military grade weapons that
               will respond quick
               I’ll recommend maybe a group of 6
               With bomb or weapon
               Maybe both
       ...
       C.S.: Yes the Washington memorial sounds like a
             great target
       ...
       Zubair: Is [the White House] to far away to shoot at
               [from the top of the Washington Monument]?
       C.S.: Mmm
             Perhaps not
             If the bullet isn’t too heavy it should
             Be shootable

App. 634-42.

        The two then discussed the appropriate weapons and
their experience with them. The conversation thereafter
turned to a discussion of churches in their respective areas:

       Zubair: disgusting they brainwash children
       C.S.: It’s very big
              And tomorrow there will [be] a bunch of
              Christians
              Yes
              The Church has a daycare center too
              They are blind

App. 649-50.

       The conversation continued about various targets:




                               5
C.S.: I brought a gun to [school] but I [didn’t] pull it
       out
Zubair: yea
         good because we can do bigger things
C.S.: yes
...
       Or Wait for a riot in Harrisburg
...
       Or if Christians trigger me then I go at the
       church
...
       Too bad the Military and agencies deploy and
       are plentiful in DC
       Deploy quickly
Zubair: we can go inside [the Washington Monument]
C.S.: Yea
       And snipe from the top
...
Zubair: we should meet sometime
         the few mujahideen here should stick together
C.S.: Yes
       May allah guide us
...
Zubair: would you help me attack america under the
         caliphate flag
C.S.: Yes
...
Zubair: we should meet somewhere near DC and plan
         it
C.S.: Yes
       We should recruit very many
...




                        6
       Zubair: we will kill many crusaders
       C.S.: I hope
       ...
       C.S.: I’m going to a arts and craft store and I’ll try
              to buy
              pipes, latches and model rocket engines

App. 655-71.

       The next day, the two returned to their discussion about
targeting Christians and a church:

       Zubair: I’m thinking of throwing [a Molotov cocktail]
               on someone’s house
       C.S.: That’s what I want to do
       Zubair: a catholic family
               or lutheran
       C.S.: The church [is nearby].
       ...
              I’ll try not to get caught
              Maybe I can sabotage their vans

App. 697-99.

        In addition to the conversations with Zubair, C.S. made
statements in the chatroom to a confidential informant that
echoed his statements to Zubair. When asked in the group chat
if he lived close to Washington, C.S. replied that he lived close
to Washington, Philadelphia, New York, and Harrisburg and
that “there is a big ass church” near him. App. 511. The
confidential informant asked C.S. if he would attack soon and
what he wanted to target. C.S. replied that he was “still
preparing and gathering equipment” and “I haven’t decided
since I’m of similar distance from DC, NYC, and Philadelphia.




                                7
And slightly further Pittsburg [sic] . . . . And there is a church
[is nearby] . . . . I need to choose carefully.” App. 383-85.

        Law enforcement thereafter searched C.S.’s home and
cell phone. In his home, agents discovered assault rifles,
ammunition, a crossbow, a headscarf, smoke bombs, grenade
casings, military-style ammunition vest and gear, and a long-
bladed knife. His cell phone revealed Internet searches,
literature about making explosives, Islamic Jihadi propaganda
videos depicting beheadings, and photos of C.S. posing with
his assault rifle while wearing military gear and head scarf.

                                B

        The Government charged C.S. with making interstate
threats in violation of 18 U.S.C. § 875(c) and filed a
certification to proceed under the JDA because C.S. was under
eighteen years old.2 The District Court held a delinquency
hearing, where the Government presented the chatroom
transcripts, the results of the searches, and C.S.’s post-arrest
statements to law enforcement. For his part, C.S. testified that

       2
         Juvenile proceedings under the JDA differ from adult
criminal proceedings. Juveniles who are found to have
committed a crime are deemed delinquent, rather than guilty.
United States v. A.D., 28 F.3d 1353, 1355, 1358 (3d Cir. 1994).
See generally United States v. Brian N., 900 F.2d 218, 220
(10th Cir. 1990) (“Under [the JDA], prosecution results in an
adjudication of status—not a criminal conviction.”). In
addition, juveniles are not entitled to indictment by a grand jury
or a jury trial, but rather receive a bench trial. See United
States v. Doe, 627 F.2d 181, 182-83 (9th Cir. 1980) (collecting
cases).




                                8
he made the statements to impress others in the chatrooms, to
make friends, and to have others believe that he was serious
about his statements, but that he never intended to carry out the
attacks.

       The District Court found C.S. delinquent. The Court
held that, despite C.S.’s testimony about his underlying
motivations, C.S. intended that his statements be taken as
meaningful threats, so they qualified as threats under § 875(c).
The Court also found that C.S. possessed equipment and
materials that showed that he intended his statements to be
taken seriously. After the hearing, the Court released C.S. to
the custody of his mother and placed him on house arrest
pending final disposition.

        After the adjudication, the Government moved under
the Crime Victims’ Rights Act (“CVRA”), 18 U.S.C. § 3771,
to notify the church and the local police department of his
threats and placement on house arrest. The Court held that
the local police were not “crime victims” under the CVRA, but
that the church was a “crime victim.” App. 11. The Court,
relying on our precedent in United States v. A.D., 28 F.3d 1353
(3d Cir. 1994), then observed that while the JDA provides that
juvenile proceedings are generally confidential, it had the
discretion to issue an order permitting the Government to
notify the leader of the church that:

       a. a threat was made against the Church by a
       juvenile, who was arrested;

       b. the juvenile was adjudicated delinquent for
       communicating interstate threats against the
       Church;




                               9
       c. the juvenile is currently under G.P.S.
       surveillance on house arrest; and

       d. the juvenile’s dispositional hearing will take
       place on a date yet to be determined.

App. 13-14. C.S. appealed that notification order, and, at his
request, the Court stayed the notification pending appeal. The
Court thereafter sentenced C.S. to time served and juvenile
delinquent supervision until his twenty-first birthday. C.S.
appealed the final disposition, and we consolidated the appeals.

                               II3

        We have two tasks in this case: first, to examine the
sufficiency of the evidence and, second, to evaluate whether
the District Court had the discretion to lift the confidentiality
that shields juvenile proceedings by permitting notification to
the victim of the threats.

      We consider “a sufficiency challenge de novo,” and
“review the record ‘in the light most favorable to the


       3
          The District Court had jurisdiction under 18 U.S.C.
§§ 3231 and 5032. We have jurisdiction under 28 U.S.C.
§ 1291. When C.S. first appealed the District Court’s
notification order, the final judgment had not been entered,
making the appeal interlocutory. There is now a final
judgment, and because “interlocutory orders . . . merge with
the final judgment in a case,” we have jurisdiction to review
the notification order. Verma v. 3001 Castor, Inc., 937 F.3d
221, 228 (3d Cir. 2019) (quoting Pineda v. Ford Motor Co.,
520 F.3d 237, 243 (3d Cir. 2008)).




                               10
prosecution to determine whether any rational trier of fact
could have found proof of guilt[ ] beyond a reasonable doubt.’”
United States v. Hendrickson, 949 F.3d 95, 97 n.2 (3d Cir.
2020) (alteration in original) (quoting United States v.
Caraballo-Rodriguez, 726 F.3d 418, 430 (3d Cir. 2013) (en
banc)). In reviewing a conviction or adjudication for violating
§ 875, we are mindful that “[w]hether a speaker’s language
constitutes a threat is a matter to be decided by the trier of fact,”
and the factfinder’s decision is “entitled to great deference by
this [C]ourt.” United States v. Kosma, 951 F.2d 549, 555 (3d
Cir. 1991).4


       4
           Although C.S. suggests that we must decide
“[w]hether a statement may qualify as a ‘threat’ as a matter of
law” and conduct a plenary review of the record, Appellant’s
Br. at 16 n.5 (citing, e.g., United States v. Stock, 728 F.3d 287,
298 (3d Cir. 2013)), his arguments actually challenge whether
the evidence satisfies the legal test for a threat. “[W]hether a
communication constitutes a threat or a true threat ‘is a matter
to be decided by the trier of fact,’” that warrants deference.
Stock, 728 F.3d at 298 (quoting Kosma, 951 F.2d at 555). In a
rare case, it may be clear as a matter of law that a certain
category of speech falls outside the statute’s definition of
“threat.” See id. (citing Watts v. United States, 394 U.S. 705,
707-08 (1969), where “the Supreme Court held as a matter of
law that the defendant’s statement was merely ‘political
hyperbole’ that did not fit within the definition of the phrase
‘true threat’”). Because the threats here do not fall into such a
category and the parties’ arguments appropriately focused on
the evidence and inferences that can be drawn from them, we
apply the standard of review for sufficiency challenges and do
not engage in plenary consideration of the record.




                                 11
       We review the District Court’s notification order for
abuse of discretion. United States v. Under Seal, 853 F.3d 706,
725 (4th Cir. 2017) (reviewing order disclosing juvenile
records under the JDA for abuse of discretion); In re W.R. Huff
Asset Mgmt. Co., LLC, 409 F.3d 555, 563 (2d Cir. 2005)
(examining “a district court’s determination under the
CVRA . . . for abuse of discretion”); A.D., 28 F.3d at 1361
(holding that disclosure of juvenile records under the JDA is
within the district court’s discretion).

                                III

                                A

        We first examine whether there is sufficient evidence to
sustain the adjudication that C.S. violated § 875(c). Section
875(c) provides: “Whoever transmits in interstate or foreign
commerce any communication containing any threat to kidnap
any person or any threat to injure the person of another, shall
be fined under this title or imprisoned not more than five years,
or both.” 18 U.S.C. § 875(c). “Section 875(c) contains both a
subjective and objective component, and the Government must
satisfy both in order to convict a defendant under the statute.”5


       5
         The threat need not be transmitted to the threatened
individual. Rather, “in the age of social media . . . the recipient
of the communication may be a defendant’s Facebook
followers or even the general public.” United States v. Elonis
(Elonis III), 841 F.3d 589, 597 n.7 (3d Cir. 2016). “For
example, if a defendant transmits a communication on
Facebook, he violates Section 875(c) if the communication is
objectively threatening and the defendant transmitted it for the




                                12
United States v. Elonis (Elonis III), 841 F.3d 589, 596 (3d Cir.
2016).6 The Government adduced sufficient evidence to prove
both components.

                                1

       To satisfy the objective component, the Government
must “prove beyond a reasonable doubt that the defendant
transmitted a communication that a reasonable person would
view as a threat.” Id. This “requires the [factfinder] to consider
the context and circumstances in which a communication was
made to determine whether a reasonable person would




purpose of issuing a threat or with knowledge that it would be
viewed as a threat by his Facebook followers.” Id.
       6
         There are three Elonis cases. In the first case, our
Court held that a § 875(c) conviction requires only that the
Government prove the objective component. Elonis v. United
States (Elonis I), 730 F.3d 321, 330-32 (3d Cir. 2013). The
Supreme Court reversed and held that the Government must
also prove a subjective component, that is, that the defendant
communicated his statements with the purpose that they would
be viewed as threats or knew that his statements would be
viewed as threats. Elonis v. United States (Elonis II), 135 S.
Ct. 2001, 2012 (2015). On remand from the Supreme Court,
we explained that the Supreme Court’s reversal focused only
on the subjective component and acknowledged that § 875(c)
has both an objective and subjective component. Elonis III,
841 F.3d at 596 & n.5. Thus, Elonis I’s discussion of the
objective component remains good law.




                               13
consider the communication to be a serious expression of an
intent to inflict bodily injury on an individual.”7 Id. at 597.

        C.S. argues that a reasonable person would not view his
statements as threats because they were too speculative or
conditional. This is not a basis to disturb the adjudication.
There is no rule that conditional statements, statements
“convey[ing] a vague timeline or condition,” or even wishes
can never be a true threat. Elonis v. United States (Elonis I),
730 F.3d 321, 334 (3d Cir. 2013); United States v. Stock, 728
F.3d 287, 301 (3d Cir. 2013); see also Kosma, 951 F.2d at 554
n.8 (stating even if the Court found the statements were “truly
conditional,” they would still be true threats). Rather, the focus
is on whether the statements reflect, to a reasonable person, “a

       7
          To avoid violating the First Amendment, threat
statutes can only criminalize “true threats.” Stock, 728 F.3d at
293-94 (citing Watts, 394 U.S. at 708). “[T]he plain meaning
of a ‘threat’ under § 875(c) is distinct from the constitutional
meaning of a ‘true threat’ under the First Amendment,” as
“‘true threats’ are a specific subset of ‘threats.’” Id. at 294.
Accordingly, there can be separate inquiries into whether a
statement is a “threat” under § 875(c) or a “true threat” under
the First Amendment. Id. C.S. argued to the District Court
that his statements were neither “true threats” nor “threats.”
App. 209-13. Neither we nor the Supreme Court has explained
all the differences between the two phrases. Stock, 728 F.3d
at 293-94; see also Elonis II, 135 S. Ct. at 2014 (Alito, J.,
concurring in part and dissenting in part) (“This Court has not
defined the meaning of the term ‘threat’ in § 875(c) . . . .”). We
need not attempt to do so here because C.S.’s delinquency
adjudication stands under both the case law governing “true
threats” and that governing “threats.”




                               14
serious expression of an intent to inflict bodily injury on an
individual.” Elonis III, 841 F.3d at 597.

        A rational factfinder could find that a reasonable person
could consider C.S.’s statements to be “a serious expression of
an intent to inflict bodily injury.” Id. For example, after stating
that he had previously brought a gun to school but was waiting
for a better occasion to engage in violence, C.S. stated: “Or if
Christians trigger me then I go at the church.” App. 655-56.
This statement is similar to a statement the Elonis I Court found
to objectively be a threat: “Try to enforce [a] [protective]
Order . . . . And if worse comes to worse [sic] [/] I’ve got
enough explosives to take care of the state police and the
sheriff’s department.” Elonis I, 730 F.3d at 334. The Elonis I
Court held that “taken as a whole, a jury could have found
defendant was threatening to use explosives on officers who
‘[t]ry to enforce an Order’ of protection that was granted to his
wife.” Id. Similarly, C.S. threatened to attack the church if
“Christians trigger[ed]” him. App. 655-56. Thus, the
conditional nature of his statements and absence of definite
plans do not foreclose a finding by a rational factfinder that the
statements were objectively threats.

       Moreover, “the context and circumstances” in which
C.S. made his statements about violence and terrorist attacks
could allow a reasonable person to view them as serious.
Elonis III, 841 F.3d at 597. C.S. possessed an extensive
collection of weaponry, and he posted photos displaying those
items to Zubair and other chatroom participants. Accordingly,
a reasonable person could perceive C.S.’s statements about
violence and terrorist attacks as serious because he had the




                                15
means to act on them.8 Put differently, a reasonable person
could infer that the seriousness with which C.S. pursued and
displayed his interest in violence and terrorism shows that
C.S.’s statements on those subjects were not jokes, hyperbole,
or throwaway remarks. Therefore, given the context of the
statements and the statements themselves, a rational factfinder
could find that a reasonable person would view C.S.’s
statements as a serious expression of an intent to inflict injury.9

                                2

       “[T]o satisfy the subjective component of [§] 875(c), the
Government must demonstrate beyond a reasonable doubt that
the defendant transmitted a communication for the purpose of


       8
          We have held that defendants’ statements about using
explosives or guns were threats even though there was no
evidence that the defendants owned explosives or guns or knew
how to use them. Elonis I, 730 F.3d at 334; Kosma, 951 F.2d
at 554. Here, C.S. not only made statements about weapons,
but the search of his house revealed that he had the means to
do harm, reflecting that his statements show a “serious
expression of an intent to inflict bodily injury,” Elonis III, 841
F.3d at 597.
        9
          As a final argument, C.S. argues that his statements
could not be threats because he was merely agreeing with
Zubair’s threatening statements. The text of the conversations,
however, shows that C.S. was not simply engaged in polite
active listening. Rather, he both responded in agreement to
threats by others and many of his statements reflected his own
intentions. App. 655-56 (“[I]f Christians trigger me then I go
at the church[.]”).




                                16
issuing a threat or with knowledge that the communication
would be viewed as a threat.” Elonis III, 841 F.3d at 596.

        C.S. argues that the subjective component was not
satisfied because he testified that he “had not intended to join
any terrorist group or activity” and that he had participated in
the conversations “because he enjoyed ‘pretend[ing]’ to be a
‘radical’ and wanted to earn ‘respect’ from other participants.”
Appellant’s Br. at 22 (quoting App. 183-89, 194-97). Viewing
all the evidence, however, a rational factfinder could conclude
that C.S. had the requisite intent. For example, the evidence
showed that he: (1) performed Internet searches on “mass
shootings, bomb making, explosives, ISIS fighters, [and]
videos depicting how to make terroristic items” around the
same time as he was making the statements, App. 211; see, e.g.,
App. 206-07 (C.S.’s testimony regarding Internet research and
knowledge of ISIS), 857-83 (catalogue of C.S.’s Internet
searches and research); (2) was well-versed in the “ISIS
vernacular” that was used in conjunction with terrorist acts and
displayed that familiarity in the group chats, e.g. App. 655-71
(conversation between C.S. and Zubair using ISIS vernacular),
and this “show[ed] a determined action to assimilate with those
who use these words as a threat,” App. 212; and (3) possessed
“head scarves,” e.g. App. 591 (evidence of C.S.’s possession
of headscarf), and “ISIS insignias,” App. 211. Together, this
evidence was sufficient to prove that C.S. knew that his
communications would be viewed as threats and that he wanted
the listeners to view him as an ISIS-ready fighter.

       C.S.’s argument that he lacked intent because he was
pretending to be a warrior for respect or acceptance is
irrelevant to the subjective inquiry. The Government must
show that C.S. had “knowledge that the communication would




                              17
be viewed as a threat.” Elonis III, 841 F.3d at 596. Thus, what
matters here is whether C.S. knew the other chatroom
participants would view his statements as threats, not the
underlying reasons why he participated in the chat. Moreover,
even if considered, C.S.’s motive revealed that he wanted the
participants to believe he was serious about their shared
interests, and thereby accept him. Thus, the evidence was
sufficient to satisfy the subjective component, and the District
Court’s finding that it was proved must be upheld. See United
States v. Hoffert, 949 F.3d 782, 790-91 (3d Cir. 2020) (“A
jury’s verdict must be upheld unless it falls below the threshold
of ‘bare rationality.’” (quoting Coleman v. Johnson, 566 U.S.
650, 656 (2012))); id. at 791 (rejecting defendant’s sufficiency
challenge based on the absence of witness testimony or direct
evidence to find he had the requisite state of mind because his
course of conduct provided sufficient evidence on the intent
element).

       Because the evidence supports the objective and
subjective components required for a violation of § 875(c), we
reject C.S.’s sufficiency challenge.

                               B

       We next examine whether the District Court had the
authority to enter an order permitting the Government to notify
the church of the threat directed against it pursuant to the
CVRA and whether the order was sufficiently tailored to
protect C.S.’s identity. As we explained in A.D., 28 F.3d at
1355, the JDA gives district courts the discretion to disclose
information concerning juvenile proceedings. Here, the
District Court soundly exercised that discretion in entering the




                               18
notification order, and we are satisfied that the order more than
adequately protects C.S.’s privacy.

                               1

       The JDA governs proceedings involving persons who
violate federal law before reaching their eighteenth birthday.
18 U.S.C. §§ 5031-5038; A.D., 28 F.3d at 1355. JDA
proceedings are “closely analogous to criminal proceedings,”
but they “are not generally regarded as criminal proceedings.”
A.D., 28 F.3d at 1358. One core difference is that juvenile
delinquency proceedings are usually confidential. Id. This is
because the primary purpose of juvenile proceedings is
rehabilitation, and “[p]ublic access . . . would embarrass and
humiliate juveniles, make it difficult to obtain evidence about
delicate matters, and adversely affect the rehabilitation of
juveniles by publicly labelling them as criminals.” Id. at 1361.
To that end, the JDA “contains several confidentiality
provisions.” Id. at 1356. The key provision here is § 5038,
which provides in relevant part:

       (a) Throughout and upon the completion of the
       juvenile delinquency proceeding, the records
       shall be safeguarded from disclosure to
       unauthorized persons. The records shall be
       released to the extent necessary to meet the
       following circumstances:

              (1) inquiries received from another court
              of law;

              (2) inquiries from an agency preparing a
              presentence report for another court;




                               19
       (3) inquiries from law enforcement
       agencies where the request for
       information is related to the investigation
       of a crime or a position within that
       agency;

       (4) inquiries, in writing, from the director
       of a treatment agency or the director of a
       facility to which the juvenile has been
       committed by the court;

       (5) inquiries from an agency considering
       the person for a position immediately and
       directly affecting the national security;
       and

       (6) inquiries from any victim of such
       juvenile delinquency, or if the victim is
       deceased from the immediate family of
       such victim, related to the final
       disposition of such juvenile by the court
       in accordance with section 5037.

Unless otherwise authorized by this section,
information about the juvenile record may not be
released when the request for information is
related to an application for employment,
license, bonding, or any civil right or privilege.
Responses to such inquiries shall not be different
from responses made about persons who have
never been involved in a delinquency
proceeding.




                        20
       ...

       (e) Unless a juvenile who is taken into custody is
       prosecuted as an adult[,] neither the name nor
       picture of any juvenile shall be made public in
       connection with a juvenile delinquency
       proceeding.

§ 5038(a), (e).

       In A.D., we examined whether § 5038 barred press
access to juvenile proceedings and records. 28 F.3d at 1355.
We concluded that § 5038 does not mandate closure of all
juvenile proceedings and sealing of juvenile records because
the statutory text speaks of only preventing disclosure to
“unauthorized persons.”10 Id. at 1359 (quoting § 5038(a)).
Thus, the language contemplates that authorized persons may
have access to juvenile records. We also explained that
subsections (a)(1)-(6) mandate disclosure to certain
individuals, stating that such persons “have a right to access
the records of the judicial proceeding on request.” Id. (citing
§ 5038(a)(1)-(6)) (emphasis omitted). We observed that only
the last paragraph of § 5038(a) bars disclosure. Specifically,
that paragraph states that “information about the juvenile
record may not be released when the request for information is

       10
          We also rejected the interpretation that the JDA
barred all disclosure of records or access to proceedings
because “an across-the-board ban on access to juvenile
proceedings under the Act would pose a substantial
constitutional issue” under the First Amendment. A.D., 28
F.3d at 1358.




                              21
related to an application for employment, license, bonding, or
any civil right or privilege.” Id. at 1356 (citing § 5038(a)).
Reading together § 5038(a)’s opening paragraph, its listed
situations in (a)(1)-(6), and its final paragraph, we concluded
that “§ 5038(a) implicitly recognizes that there are situations
other than those described in paragraphs (a)(1) through (a)(6)
and its concluding paragraph in which access could be
authorized.” Id. at 1359-60. Outside the disclosures mandated
by (a)(1)-(6) and those barred by the concluding paragraph,
release of records is within the district court’s discretion,
weighing “the interests of juveniles” and “objectives of the
Act” against “the interests of the . . . public.” Id. at 1361.11

        A.D. did not consider the interaction between the JDA
and the CVRA, as it was decided prior to the latter’s enactment.
Nor did A.D. identify every interest that would support
disclosure or “all the factors to be weighted in determining
whether access [to juvenile proceedings] is appropriate.” Id. at
1361 n.7 (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S.
589, 599 (1978)). Rather, we held that “the decision as to
access is one best left to the sound discretion of the trial court.”
Id. Thus, although A.D. dealt with a press request for access
to a juvenile proceeding and the associated First Amendment
interests, it did not limit disclosure to situations involving
constitutional or statutory interests. Instead, we left it to the
district court’s discretion to identify interests that support

       11
         Other Courts of Appeals agree with our interpretation
of § 5038. Under Seal, 853 F.3d at 727; United States v.
Juvenile Male, 590 F.3d 924, 934 (9th Cir. 2010), vacated on
other grounds, 564 U.S. 932 (2011) (per curiam); United States
v. Eric B., 86 F.3d 869, 879 (9th Cir. 1996); United States v.
Three Juveniles, 61 F.3d 86, 90-91 (1st Cir. 1995).




                                22
disclosure and to balance them against the juvenile’s interest
in confidentiality. Id. at 1360-61.

       Because disclosure need not be explicitly authorized by
a constitutional or statutory provision, the District Court could
have cited a general interest in victim notification without
reference to the CVRA. See Under Seal, 853 F.3d at 714, 727-
28 (explaining that A.D.’s interpretation of the JDA recognized
that “permissive disclosure authority . . . has the virtue of
allowing district courts to accommodate disclosure requests in
the event that the Constitution requires or at least arguably
requires disclosure”). The victim’s interest in being notified
about the proceedings is a public interest that is proper to
balance against the juvenile’s interest in confidentiality and
may warrant disclosure.

                               2

       While a specific statutory or constitutional interest is
not required to permit disclosure, here the notification was
authorized under the CVRA. The CVRA “guarantees to the
victims of federal crimes an array of substantive and
participatory rights.”12 In re Rendon Galvis, 564 F.3d 170, 174
(2d Cir. 2009); see also § 3771(a). As relevant here, subsection
(a) of the CVRA guarantees victims “[t]he right to be
reasonably protected from the accused,” “[t]he right to
reasonable, accurate, and timely notice of any public court
proceeding, or any parole proceeding, involving the crime or
of any release or escape of the accused,” and “the right to be

       12
         “The term ‘crime victim’ means a person directly and
proximately harmed as a result of the commission of a Federal
offense[.]” § 3771(e)(2)(A).




                               23
informed for the rights under this subsection.” § 3771(a)(1),
(2), (10). The CVRA: (1) obliges courts, “[i]n any court
proceeding involving an offense against a crime victim,” to
“ensure that the crime victim is afforded the rights described in
subsection (a),” § 3771(b)(1); and (2) requires the Government
“make [its] best efforts to see that crime victims are notified of,
and accorded, the rights described in subsection (a),”
§ 3771(c)(1). The rights are enforceable by motion of the
crime victim or the Government. § 3771(d)(1), (3).

        C.S. argues that notification was not permitted under
subsection (a)(1) because it did not serve the “[t]he right to be
reasonably protected from the accused.”            § 3771(a)(1).
However, the church was one of the targets of C.S.’s threats,
and the District Court concluded that it qualified as a “crime
victim.” App. 11. Thus, the Court reasonably found that
notifying the church of C.S.’s threats and house arrest would
serve its “right to be reasonably protected from the accused.”13
§ 3771(a)(1).

       C.S. asserts that the District Court did not view him as
a danger. He relies on a statement the Court made in evaluating
conditions of release or detention pending final disposition, in
which it noted that, while C.S.’s statements constituted threats,
“it was clear . . . that the defendant did not have the capability
nor the intent to actually carry out those threats.” App. 224.
Subsection (a)(1), however, gives a crime victim the textually


       13
         Indeed, as the proceedings have been under seal, it
would be impossible for the church to avail itself of its right to
inquire about C.S.’s final disposition under § 5038(a)(6)
without notification by the Government.




                                24
broad right to reasonable protection from the accused. The
District Court’s ruling comported with that right.

       C.S. also argues that his proceeding was not a “public
court proceeding,” so the notification order cannot serve as a
“notice of any” such proceeding under subsection (a)(2).
Appellant’s Br. at 25. He is mistaken for several reasons.

        First, whether and the degree to which a juvenile
proceeding or its records are public are left to the discretion of
the district court. A.D., 28 F.3d at 1359. When applying the
CVRA here, the District Court here concluded that the records
should be public to some degree, so a portion of this proceeding
could qualify as a “public court proceeding.” See United States
v. L.M., 425 F. Supp. 2d 948, 954-55, 957 (N.D. Iowa 2006)
(deciding a CVRA motion filed in a juvenile proceeding by
first concluding, per A.D., that the records should be made
public, then concluding that they fell within the CVRA).

       Second, the text and structure of subsection (a)(2)
indicate that crime victims have a right to notice of an
accused’s release even if the accused’s proceedings were not
“public court proceedings.” The subsection begins with the
subject phrase “[t]he right to reasonable, accurate, and timely
notice” and is followed with two parallel prepositional
phrases14 separated by the disjunctive (“or”): (1) “of any public


       14
          “A prepositional phrase is composed of ‘[a]
preposition and its object and modifiers [and] may be used as
a noun, an adjective, or an adverb.’” Am. Nat’l Fire Ins. Co.
v. Rose Acre Farms, Inc., 107 F.3d 451, 455 n.2 (7th Cir. 1997)
(quoting William A. Sabin, The Gregg Reference Manual 476




                               25
court proceeding, or any parole proceeding, involving the
crime,” and (2) “of any release or escape of the accused.”
§ 3771(a)(2). When a subject is followed by two prepositional
phrases, the phrases can each modify the subject. See Int’l
Primate Prot. League v. Adm’rs of Tulane Educ. Fund, 500
U.S. 72, 80 (1991) (holding that a statute permitting removal if
the defendant is “[a]ny officer of the United States or [of] any
agency thereof” “permits removal by anyone who is an
‘officer’ either ‘of the United States’ or of one of its agencies”
(alterations in original) (quoting 28 U.S.C. § 1442(a)(1))).
Accordingly, subsection (a)(2) provides for “notice” either “of
any public court proceeding” or “of any release or escape of
the accused.” Indeed, it makes sense to provide a right to
notification of release or escape untethered to a public court
proceeding because the victim of a criminal-at-large convicted
in a sealed proceeding is in equal danger as a victim of a
criminal-at-large convicted in a pubic proceeding. See United
States ex rel. Greenfield v. Medco Health Sols., Inc., 880 F.3d
89, 96 (3d Cir. 2018) (instructing that we avoid interpretations
that create inconsistency with the statute’s purpose). This
interpretation of subsection (a)(2) demonstrates that the
District Court properly granted the Government’s CVRA
motion because it furthered the church’s “right to reasonable,
accurate, and timely notice . . . of any release . . . of the
accused.” § 3771(a)(2).

                                3

      Indeed, the JDA contemplates the disclosures at issue
here. As stated previously, the JDA sets forth several


(7th ed. 1992)). “Of” is a preposition. “Of,” Oxford English
Dictionary (online ed. 2020).




                               26
circumstances in which juvenile records “shall be released to
the extent necessary to meet” those circumstances. 18 U.S.C.
§ 5038(a). One circumstance is to respond to “inquiries from
any victim of such juvenile delinquency, or if the victim is
deceased from the immediate family member of such victim,
related to the final disposition of such juvenile by the court in
accordance with section 5037.” § 5038(a)(6). This concept,
receiving an inquiry from a victim, presupposes that the victim
had notice of the crime. Notice to the victim, in other words,
ensures that he can make the inquiries and receive the
responses envisioned under subsection (a)(6).15 The JDA itself
contemplates notification to the victim, and thus supports
disclosure.

                                4

        C.S.’s argument that the notification order is overly
broad also fails. C.S. asserts that the order could enable the
church-leader to identify him and that the order does not
restrict the leader’s ability to disseminate the information he or
she receives. C.S.’s first contention, that the order could allow
the church-leader to identify him, fails because the District

       15
           Some crimes may occur before a victim has
knowledge of the offense, such as identity theft, in which a
defendant commits a theft or deception using a person’s
identity and the person does not learn about the crime until
sometime thereafter. The fact that the person is unaware of the
crime at the moment that it is committed, however, does not
make him any less entitled to information about the disposition
of the case. Notice to that person would ensure that he could
make the inquiries necessary to obtain that dispositional
information.




                               27
Court directed that “the Government’s notification shall not
provide any information revealing [C.S.] as the source of the
threats; this includes information that could allow someone to
deduce that [C.S.] is the juvenile, such as identifying [where]
the minor lives” in relation to the church. App. 12. Thus, the
Court’s instructions protect C.S. from identification.

        We recognize the considerable importance of protecting
the juvenile’s identity, but here C.S.’s argument that the
church-leader should not be able to share the information at all
makes little sense because restricting how the leader can use
the information would hamper his ability to protect the church,
as that protection could include sharing the information with
others. The order is also appropriately circumscribed because
it (1) does not allow disclosure of C.S.’s name or photo, which
§ 5038(e) forbids; and (2) is more limited than the
Government’s request, as it did not permit disclosure to the
local police, because, under the facts of this case, they were not
“crime victims” entitled to notification. By focusing on the
church-leader, the Court reasonably concluded that he was in
the best position to determine what, if any, responses were
necessitated by the information.

                               IV

       For the foregoing reasons, we will affirm the judgment
of delinquency and the notification order.




                               28